          Case 2:19-cv-01787-JAM-CKD Document 11 Filed 11/27/19 Page 1 of 3


1    WHITEWOOD LAW PLLC
     SHENGMAO MU (SBN 327076)
2
     mousamuel@whitewoodlaw.com
3    57 West 57th Street,
     3rd and 4th Floors,
4    New York, NY, 10019
     Tel: 917.858.8018
5
     Fax: 917.591.0618
6
     Attorney for Defendant
7    JIE M GUAN INC. D/B/A BOILING SEAFOOD RESTAURANT
8

9
                                UNITED STATE DISTRICT COURT
10
             EASTERN DISTRICT OF CALIFORNIA- SACRAMENTO DIVISION
11

12
     BOILING CRAB FRANCHISE CO., LLC,           Case No.: 2:19-cv-01787-JAM-CKD
13
                  Plaintiff,
14
     v.                                         DEFENDANT JIE M GUAN INC.’S
15                                              MOTION FOR EXTENSION OF TIME

16
     JIE M GUAN INC. D/B/A BOILING
     SEAFOOD RESTAURANT; AND BOILING
17   SEAFOOD CORPORATION D/B/A BOILING
     SEAFOOD RESTAURANT,
18
                  Defendants.
19

20

21

22

23

24

25

26

27

28
     DEFENDANT JIE M GUAN INC.’S MOTION FOR EXTENSION OF TIME - 1
          Case 2:19-cv-01787-JAM-CKD Document 11 Filed 11/27/19 Page 2 of 3


1          Dear Hon Judge Mendez and Hon Judge Delaney,
2

3
                  Defendant JIE M GUAN INC., (“JMG”), pursuant to Federal Rule of Civil
4
         Procedure 6(c), hereby moves for an extension of time for JMG to move, plead or
5

6        otherwise respond to Plaintiff's Complaint, in light of the unfavorable circumstances to

7        JMG with regard to the service of process.
8
                  JIE M GUAN, owner and registered agent for JIE M GUAN INC., operates
9
         Boiling Seafood Restaurant. Mr. Guan was a very busy person and often went out of
10
         town to purchase cooking ingredients for the business.
11

12                On or about November 10th, 2019, Plaintiff’s process server appeared at the

13       location of the restaurant, 1665 N. Beale Rd., Marysville, CA, and left the Service of
14
         Process on the cashier’s desk in the restaurant, without Mr. Guan’s presence.
15
                  In the Proof of Service, Plaintiff’s process server alleged that the summons
16
         were mailed to 1665 N. Beale Rd., Marysville, CA 95901, the physical location of the
17

18       restaurant, and to 10336 Christo Way, Elk Grove, CA 95757, where Mr. Guan resides.

19       However, neither mailed summons gave proper and timely notice to Mr. Guan because
20
         Mr. Guan received many junk mails and was unaware of the summons until two days
21
         ago.
22
                  On November 26th, 2019, Defendant’s attorney Shengmao Mu asked
23

24       Plaintiff’s counsel Steven Klein for an extension of time but Mr. Klein refused.

25                Because Defendant JMG was not properly notified and because Plaintiff will
26
         not be unfairly prejudiced, Defendant JMG respectfully requests to have an extension
27

28
     DEFENDANT JIE M GUAN INC.’S MOTION FOR EXTENSION OF TIME - 2
          Case 2:19-cv-01787-JAM-CKD Document 11 Filed 11/27/19 Page 3 of 3


1        until December 16th, 2019, to move, plead or otherwise respond to Plaintiff's
2
         Complaint.
3
                  A proposed Order granting this motion is attached hereto as Text of Proposed
4
         Order.
5

6                 I thank this Court for its time on this matter.

7

8
                                                 Respectfully submitted,
9

10
                  November 27th, 2019.           By: /s/Shengmao Mu
11
                                                 SHENGMAO MU
12                                               Attorney for Defendant
                                                 JIE M GUAN INC. D/B/A BOILING SEAFOOD
13                                               RESTAURANT
14
                                                 WHITEWOOD LAW PLLC
15                                               SHENGMAO MU (SBN 327076)
                                                 mousamuel@whitewoodlaw.com
16                                               57 West 57th Street,
                                                 3rd and 4th Floors,
17
                                                 New York, NY, 10019
18                                               Tel: 917.858.8018
                                                 Fax: 917.591.0618
19

20

21

22

23

24

25

26

27

28
     DEFENDANT JIE M GUAN INC.’S MOTION FOR EXTENSION OF TIME - 3
